SUMMARY ORDER
Denise Jones appeals pro se from the District Court’s judgment entered September 29, 2003, dismissing her complaint against defendant and granting defendant’s motion for summary judgment pursuant to Federal Rule of Civil Procedure 56. Since Jones filed no objections to the Report and Recommendation of the Magistrate Judge, she has waived her right to appellate review. See, e.g., Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.1993).
In any event, Jones’s suit was properly dismissed as time-barred and for failure to state a claim under the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.
jjc ifc jfc ifc 'Jf,
We have considered all of plaintiffs arguments and have found each of them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.